Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered on June 30, 1988, convicting defendant of one count of robbery in the first degree and two counts of robbery in the second degree and sentencing him to concurrent, indeterminate terms of imprisonment of 12½ to 25 years and 7½ to 15 years, respectively, is unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Concur—Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.